Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 1 of 44 PageID #:
                                  2515




                    EXHIBIT 17
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 2 of 44 PageID #:
                                  2516



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    Sherman Division


    ED BUTOWSKY, in his Individual              )
    And Professional Capacities                 )
                                                )
           Plaintiff,                           )
                                                )
    v.                                          )             Case No. 4:18-cv-00442-ALM
                                                )
                                                )
    DAVID FOLKENFLIK                            )
         et al                                  )
                                                )
           Defendants.                          )
                                                )


                  PLAINTIFF’S OBJECTIONS,
                  ANSWERS AND RESPONSES
         TO DEFENDANTS’ SECOND DISCOVERY REQUESTS
           Plaintiff, Ed Butowsky (“Plaintiff”), by counsel, pursuant to Rules 26, 33, 34 and

    36 of the Federal Rules of Civil Procedure (the “Rules”) and the Federal Rules of

    Evidence (“FRE”), hereby notes and preserves the following Objections and serves the

    following Answers and Responses to defendants, David Folkenflik, National Public

    Radio, Inc., Edith Chapin, Leslie Cook and Pallavi Gogoi (collectively, the

    “Defendants”), request for admissions and request for production of documents dated

    September 30, 2019 (hereinafter, the “Discovery Requests”).

                                      General Objections

           1.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the Discovery Requests exceed the scope of discovery permitted under Rules 26, 33,

    34 and 36 of the Rules.


                                                1
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 3 of 44 PageID #:
                                  2517



           2.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the Discovery Requests seek the production and/or disclosure of information

    protected by the attorney-client privilege and/or work-product doctrines. Subject to and

    without waiving the privilege as to any document, Plaintiff represents that the only

    information and documents being withheld are communications between Plaintiff and

    legal counsel in this action (Mr. Biss and Mr. Clevenger), documents prepared in

    anticipation of this litigation, and work-product of Plaintiffs’ legal counsel.       The

    privileged materials consist almost entirely of email communications between Plaintiff

    and his counsel and legal analysis of claims and defenses prepared by counsel. Plaintiff

    does not intend produce a privilege log as to these documents, unless requested to do so

    by counsel for Defendants.

           3.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the Discovery Requests seek the production and/or disclosure of information

    protected by the marital/spousal privilege.

           4.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the Discovery Requests seek the production and/or disclosure of confidential

    information and sensitive personal and/or financial information and material that is not

    generally known to the public and that is the subject of efforts by Plaintiff that are

    reasonable under the circumstances to maintain the confidentiality of such material.

    Plaintiff will produce all “CONFIDENTIAL” or “COUNSEL’S EYES ONLY”

    information in accordance with the terms and conditions of the Stipulated Protective

    Order or as ordered by the Court.




                                                  2
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 4 of 44 PageID #:
                                  2518



            5.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the Discovery Requests seek to elicit inadmissible opinion evidence and/or hearsay

    or call for Plaintiff to speculate or are duplicative.

            6.      Plaintiff objects to the Discovery Requests on the ground and to the extent

    that the information requested is not in Plaintiff’s possession or control, but is in the

    possession and control of others.

            7.      Plaintiff objects to the Discovery Requests (including the definitions and

    instructions that accompany the Discovery Requests) on the ground that the Discovery

    Requests are vague, confusing, argumentative, overly broad, and unduly burdensome.

            8.      Plaintiff objects to the Discovery Requests to the extent that the Discovery

    Requests require Plaintiff to create documents for the Defendants or to take action not

    required by Rules 26, 33, 34 and 36 of the Federal Rules of Civil Procedure.



                                        Continued on Next Page




                                                    3
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 5 of 44 PageID #:
                                  2519



                                        Answers to Interrogatories

            Responding to each numbered Interrogatory, Plaintiff states as follows:

        INTERROGATORY NO. 1:

        Identify each and every statement in the Reports at Issue that you allege is fal se and defamed you,

        and for each statement:

            a) explain specifically what is fa lse about the statement;

            b) explain what you contend the truth is;

            c) explain specifically how the statement injured your reputation;

            d) identify all facts that support your contention that the statement is false;

            e) identify all documents that support your contention that the statement is fa lse; and

            t) identify all persons and entities with knowledge regarding the truth or falsity of the
               statement.


            ANSWER:                    Objection       –       overbroad;    unreasonable      and     unduly

    burdensome.

            Responding to this Interrogatory and each of its six (6) subparts for each of the

    Defamatory Article at Issue, Plaintiff states as follows:

            The statements in the Defamatory Articles at Issue that are false and that defamed

    Plaintiff are:

                                              AUGUST 1, 2017

                 “Behind Fox News’ Baseless Seth Rich Story: The Untold Tale”
        https://www.npr.org/2017/08/01/540783715/lawsuit-alleges-fox-news-and-trump-
                              supporter-created-fake-news-story

            ●        Fox News’ May 16, 2017 story, “Seth Rich, slain DNC staffer, had contact
                     with WikiLeaks, say multiple sources”, was “baseless”;

            ●        The Fox News story was a “fake news story” (emphasis in original);

            ●        The Fox News story was a “deceptive story”;



                                                           4
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 6 of 44 PageID #:
                                  2520



          ●       “Butowsky presented himself as a good Samaritan who came across a
                  sliver of information about Seth Rich’s death and shared it with the
                  Riches”;

          ●       Wheeler did “not make great headway” in his investigation of the murder
                  of Seth Rich.

          ●       “The FBI informs Butowsky, Wheeler and Zimmerman that the agency is
                  not assisting the Washington, D.C., police on the investigation –
                  undercutting claims about an FBI report.”

          ●       “Zimmerman’s online story … cites Wheeler, incorporating two key
                  quotations from Wheeler that do not appear on video. In each, the private
                  investigator seemingly takes ownership of the accusations”;

          ●       “Despite his misgivings, Wheeler plays along” with the fake news
                  promoted by Plaintiff and Zimmerman;

          ●       The First Folkenflik Article also republishes the following false and
    defamatory statement by co-conspirator, Wigdor:

       "Rod Wheeler unfortunately was used as a pawn by Ed Butowsky, Fox News and the
       Trump administration to try and steer away the attention that was being given about
       the Russian hacking of the DNC emails," says Douglas Wigdor, Wheeler's lawyer.


                                       AUGUST 7, 2017

             “David Folkenflik: ‘Very Hard to Rule Out’ White House Involvement
                                   in Seth Rich Conspiracy”
     https://www.mediaite.com/online/david-folkenflik-very-hard-to-rule-out-white-house-
                             involvement-in-seth-rich-conspiracy/]

          ●       “Sadly, the way in which this White House has operated has forced people
                  to go out and to say things that are almost certainly knowingly untrue, and
                  that are often proven certainly to be untrue”;

          ●       “[C]ollaboration” between Plaintiff and the President “is still a plausible
                  assumption with the current evidence”;

          ●       “Butowsky’s narrative is ‘inconsistent”.




                                                5
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 7 of 44 PageID #:
                                  2521



                                       AUGUST 7, 2017

     “Fox News’ Seth Rich Story Echoes Previous Problems For Owner Rupert Murdoch”
     https://www.npr.org/2017/08/07/542087047/fox-news-seth-rich-story-echoes-previous-
                             problems-for-owner-rupert-murdoch

           ●      “Revelations about Fox News’ role in concocting a baseless story on the
                  death of a young Democratic staffer has problematic echoes for the
                  network’s controlling owner, Rupert Murdoch”;

           ●      A “new journalistic scandal involving Murdoch's Fox News channel and a
                  murder in the U.S. could damage his prospects in London once again”;

           ●      “Murdoch’s Fox News concocted a story on the killing of a young
                  Democratic aide in order to help President Trump”.

                                      AUGUST 16, 2017

           “The Man Behind The Scenes In Fox News’ Discredited Seth Rich Story”
       https://www.npr.org/2017/08/16/543830392/the-role-of-ed-butowsky-in-advancing-
                                   retracted-seth-rich-story

           ●      Plaintiff was “The Man Behind The Scenes In Fox News’ Discredited
                  Seth Rich Story”;

           ●      “Until now, Ed Butowsky has enjoyed edging close to the limelight — an
                  investment adviser who has pursued celebrity clients, his profile burnished
                  through appearances on Fox News and its sister channel Fox Business
                  Network”;

           ●      “Butowsky displays no curiosity about the way Fox’s reporting and his
                  activities affected the very people [the Rich Family] he says he sought to
                  help”.

                                  AUGUST 16, 2017 – Twitter
                https://twitter.com/davidfolkenflik/status/897959792714579968

           ●      “My deep dive on Ed Butowsky, the financial talking head who helped to
                  propel Fox News’ discredited Seth Rich story”;

           ●      “Ed Butowsky is the money manager who played a key role in a since-
                  retracted Fox News expose about the murder of a young Democratic
                  Party aide”.




                                               6
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 8 of 44 PageID #:
                                  2522



                                   SEPTEMBER 15, 2017

              “No Apology, No Explanation: Fox News And The Seth Rich Story”
      https://www.npr.org/2017/09/15/551163406/fox-news-has-yet-to-explain-what-what-
                                   wrong-in-seth-rich-story

          ●      “Fox News was compelled to retract the story, which involved presidential
                 politics, international intrigue and a man’s murder. When a story of this
                 scale crumbles, most news organizations feel obligated to explain what
                 happened and why. Not so far at Fox … In the four months since its
                 retraction, Fox News has not apologized for what it reported. Nor has it
                 explained what went wrong”;

          ●      “Lesson No. 1: Investigative reports should be ironclad” – the “Fox
                 story revived conspiracy theories that whipped through more extreme
                 conservative media outlets that sought to discredit growing suspicions the
                 Russians were behind the hack of the DNC”;

          ●      “Lesson No. 2: Make sure your sources are saying what you think
                 they're saying” – “Before the story ran, Zimmerman sent Wheeler a draft
                 with quotes she intended to attribute to him. NPR has seen a transcript of
                 the texts from Zimmerman calling his attention to that email. But there’s
                 zero evidence Wheeler ever said those words or gave permission for her to
                 use them. And if Zimmerman did invent the quotes, that’s a big problem –
                 regardless of whether Wheeler gave her the green light”;

          ●      Lesson No. 3: Make sure each of your sources can stand on its own” –
                 “A Dallas investment manager and Trump supporter named Ed Butowsky
                 helped to orchestrate the Fox News story … Butowsky fed tips to Wheeler
                 and Zimmerman, the Fox reporter, as he sought to link the dead man to the
                 leaked emails instead of hackers working on behalf of the Russians. It
                 was all part of an effort, as he confided to others in conversations captured
                 on tape and emails, to defend President Trump, whose ties to the Russians
                 are under federal investigation … In a three-way taped conversation that
                 took place a few hours after the Rich story ran, Butowsky and Zimmerman
                 conceded Wheeler had never said what her story claimed”;

          ●      “And that leads us to lesson No. 4” – Transparency and Trust - “Fox
                 withheld Butowsky’s various roles in the story from its audiences — he
                 blurred lines between benefactor, source, player and, possibly, even
                 reporter”.




                                               7
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 9 of 44 PageID #:
                                  2523



                                   SEPTEMBER 19, 2017

              “Fox News Fights Back On Lawsuit Filed Over Seth Rich Story”
    https://www.npr.org/2017/09/19/552133180/fox-news-fights-back-on-lawsuit-filed-over-
                                      seth-rich-story

          ●      Plaintiff “is a Dallas investment manager and supporter of President
                 Trump’s [sic] who worked behind the scenes to try to link Rich to the leak
                 of the Democratic emails as a way of deflecting criticism of the
                 president”.

                                MARCH 13-14, 2018 – Twitter
               https://twitter.com/davidfolkenflik/status/973773671121682432

          ●      “My story on Ed Butowsky, the Dallas investor and Trump backer who
                 arranged for investigator Rod Wheeler to work on Rich family's behalf –
                 but reporting secretly to him”;

          ●      “Ed Butowsky is the money manager who played a key role in a since-
                 retracted Fox News expose about the murder of a young Democratic
                 Party aide”;

          ●      “My story on Fox’s reaction to the Seth Rich story – no apology, no
                 explanation, no known punishments. Zimmerman remains at network”.

                                  AUGUST 1, 2019 – Twitter
               https://twitter.com/davidfolkenflik/status/1156996074202177536

          ●      “THREAD: Two years ago today, I reported this on Fox News’
                 discredited report about Seth Rich’s killing & the hacked Dem emails”;

          ●      In addition to his August 1, 2017 article, Folkenflik republished his
                 August 16, 2017 article.




                                               8
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 10 of 44 PageID #:
                                   2524



                           AUGUST 1, 2017 – Wigdor/Wheeler
                   https://www.youtube.com/watch?v=VFTdWAWrocQ

          ●     “That’s right well I was asked to get involved in conducting an
                investigation, a murder investigation of Seth Rich and that why I got
                involved, so I could try and find out who killed this guy. During the
                course of my investigation, there was a lot of things that came up uh there
                was a lot of suspicious information that I was learning about possibly the
                DNC being involved to some degree, I don’t know. What I decided to do
                was to take all my information and give it to the police department like
                you should do in any case and go from there. But halfway through the
                investigation and up the point this article was released by Fox, there were
                these quotes in there from me supposedly saying that I knew for a fact that
                Seth Rich the decedent had been in contact with WikiLeaks emailing them
                emails, that was not true”;

          ●     “I think uh well I know for a fact Ed Butowsky, who was the individual
                that was funding the investigation, he had been in contact with people
                from the White House and he was the one that was pushing this Russian
                hacking narrative, by the way that I didn’t know a whole lot about because
                I wasn’t you know trying to debunk a narrative or support a narrative I
                was trying to find a murderer”;

          ●     “I do know that, and Ed even admitted it himself. And I think the bottom
                line from all of this, Ari, is the reporter herself from Fox News she even
                admitted it that she lied and put those quotes in there. I mean she admitted
                that but at the same time to this day they have not retracted that as a result
                of those quotes and her story it’s then damaged my credibility and my
                integrity”;

          ●     “Well first of all, I’m thinking why would the President have to review a
                story pertaining to a death, to the murder of a guy in DC, why would the
                President even be involved in this, but at that point, Ari, it was rather
                obvious to me that they actually lured me into this investigation. They
                meaning this Fox News reporter and Ed Butowsky to substantiate this
                Russian narrative thing or to debunk that when in fact they told me that I
                was really getting involved just to solve a murder. All I want them to do
                is to correct the record, to tell the truth”;

          ●     Discovery will reveal “the emails and the texts the phone calls or the visits
                to the White House between Ed Butowsky and President Trump and other
                people in the White House”.




                                              9
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 11 of 44 PageID #:
                                   2525



                           AUGUST 2, 2017 – Wigdor/Wheeler
                    https://www.youtube.com/watch?v=S2BafRHiuZY

          ●     “I watched that interview last evening with your colleague, Chris Coumo,
                and it was actually highly entertaining because much of what he
                [Butowsky] said made absolutely no sense. You know take for instance
                the text message that he sent to Rod Wheeler. He said that the President
                read the article. He wanted it out immediately and now he’s trying to say
                that text was somehow a joke. I mean this was not a laughing matter.
                This was a text message. There was no emoji at the end of it. There was
                no smiley face. It wasn’t a joke. Ed Butowsky, as he said in texts, was in
                conversations with the White House, with the President”;

          ●     “What he [Wheeler] was hired to do was to do an investigation into the
                murder of Seth Rich, he wanted to do that, unfortunately he was used as a
                pawn in this case by Ed Butowsky and Fox News, he was used as a pawn
                again to steer away the narrative and that’s all documented not only in text
                messages, but also in voice recordings, the case is strong and not only
                were the statements made in the May 16 article false but you also have Ed
                Butowsky and Malia Zimmerman admitting those quotations were false”.

                           AUGUST 3, 2017 – Wigdor/Wheeler
                    https://www.youtube.com/watch?v=d5L-NF6cDOo

          ●     “I really tried hard to find a murderer not to debunk a Russian narrative …
                And while I was in the process of trying to find that murderer behind the
                scenes what I did not know is that this reporter and this rich guy, Ed
                Butowsky, had another plan in mind and that’s why they brought me into
                this thing and I realize that now”;

          ●     As far as I’m concerned, this man [Butowsky] knew he was lying. He’s
                been lying the entire time”;

          ●     “CUOMO: … This is not the court of public opinion. In a court of law
                you only know what you show and you’re going to have to demonstrate
                that Sean Spicer, if you’re going to include the White House in a
                concocted story scheme, then you’re going to have to show that they knew
                something about it and that they wanted to advance it and there is some
                merit to this suggestion the President of the United States had seen this
                article and wanted it advanced, do you have any proof to do any of that?

          ●     “CHRISTENSEN: We just filed a lawsuit as you know on the first [of
                August] and … the defendants are entitled to answer and then we will
                proceed to discovery and we will obtain that information that we believe is
                out there and will prove Rod’s story”.



                                             10
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 12 of 44 PageID #:
                                   2526



                                  AUGUST 3, 2017 – Wigdor
     https://www.thedailybeast.com/fox-news-fake-news-could-doom-rupert-murdochs-dream

               ●           “Butowsky’s representations suggest something more than ‘low’
                           broadcasting standards. His claims suggest a failure to adhere to any
                           standards. Fox must account for this failure and demonstrate why the
                           public should have confidence in its commitment to broadcasting
                           standards”.

                               SEPTEMBER 19, 2017 – Wigdor
     https://www.thedailybeast.com/fox-news-fake-news-could-doom-rupert-murdochs-dream

               ●           “We are confident that our client will ultimately be vindicated in a public
                           court of law that will expose how Fox and the individually named
                           defendants created fake news in an attempt at diverting attention away
                           from the Russian hacking scandal”.

                                           OCTOBER 23, 2017 – Wigdor
                                  https://www.youtube.com/watch?v=KgmfpGdgaTg

               ●           “I’m just trying to represent my clients zealously under the, under the
                           auspices of the law. I’ve never tried to use this in my negotiations with
                           them … I represent Rod Wheeler in the Seth Rich murder fake news case.
                           I mean that goes to the very heart of broadcasting standards, and whether
                           the British people want the Foxification of Sky is a serious issue for them
                           to consider”.

                            WIGDOR WEBSITE AND QUOTE
       https://www.wigdorlaw.com/wheeler-case-involving-fox-news-trump-administration-
                                         seth-rich/

               ●           Wigdor published the following statement on his website:

      "Rod Wheeler unfortunately was used as apawn by Ed Butowsky,Fox News and the Trump administration to try and steer away the attention that
      was being given about the Russian hacking of the DNC e-mails."

               ●           Wigdor’s quote, repeated by Folkenflik and hundreds of times by third-
                           parties in articles, blogs, tweets and posts throughout the Internet, has been
                           republished numerous times in the past year, including by Newsweek on
                           March 29, 2018.

               The Defamatory Articles at Issue are false or contain false implications or

     insinuations for the following reasons:


                                                                         11
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 13 of 44 PageID #:
                                   2527



            1.      AUGUST 1, 2017

            Folkenflik’s August 1, 2017 online Article denounces the Fox News story as

     “baseless”, “fake”1 and “deceptive”. By suggesting that Butowsky “presented himself [to

     the Riches] as a good Samaritan” (emphasis added), Folkenflik implies that Butowsky

     was a good thespian; that he misrepresented his good intentions; that he had impure

     motives and a self-interest in helping the Riches that he otherwise concealed.          By

     misstating that Wheeler did “not make great headway” in his investigation of the murder

     of Seth Rich and by falsely stating that the FBI had, in fact, informed Plaintiff “that the

     agency is not assisting the Washington, D.C. police on the investigation”, Folkenflik

     implies or insinuates that Butowsky fabricated the story about Seth Rich and WikiLeaks

     out of whole cloth. Finally, Folkenflik falsely states that Plaintiff used Wheeler as a

     “pawn and that Wheeler had “misgivings”, but that he “played along” with Plaintiff in the

     promotion of the “baseless”, “fake” and “deceptive” story.         This last statement is

     defamatory because it directly accuses Butowsky of dishonest, deceptive and unethical

     practices. Folkenflik’s statements are provably false. The statements can be disproved

     by evidence, if adduced, that Wheeler had no “misgivings” and that Plaintiff did not

     promote a “baseless”, “fake news story”.




            1
                      “Fake news” is a “false story”, “false report of events” or “deliberate
     disinformation” spread via traditional print and broadcast news media or the internet or
     using social media. [https://dictionary.cambridge.org/us/dictionary/english/fake-news;
     https://www.oxfordlearnersdictionaries.com/us/definition/english/fake-news; see also
     https://en.wikipedia.org/wiki/Fake_news (“Fake news is written and published with the
     intent to mislead in order to damage an agency, entity, or person and/or gain financially
     or politically.”).


                                                 12
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 14 of 44 PageID #:
                                   2528



            2.      AUGUST 7, 2017 – Mediaite Interview

            During the Mediaite interview, Folkenflik made three (3) defamatory statements

     about Plaintiff. First, he stated, “[s]adly, the way in which this White House has operated

     has forced people to go out and to say things that are almost certainly knowingly untrue,

     and that are often proven certainly to be untrue.” Here, Folkenflik is directly accusing

     Plaintiff of “knowingly” making untrue statements, which in the securities industry is a

     crime. Second, Folkenflik states that “collaboration” between Plaintiff and the President

     “is still a plausible assumption with the current evidence.” “Collaborate” is synonymous

     with “conspire” or “collude”. [https://www.merriam-webster.com/dictionary/collaborate].

     And that is most certainly what Folkenflik meant: that Plaintiff conspired or colluded

     with the President in the production of fake news. It is a provable fact that there was (and

     is) no “current evidence” to support any claim that Plaintiff had ever collaborated with

     the President. Third, Folkenflik states that Plaintiff’s narrative is “inconsistent”. This is

     not opinion at all. Whether a person made an “inconsistent” statement is a verifiable fact.

     See, e.g., FED R. EVID. 613(b) (“Extrinsic evidence of a witness’s prior inconsistent

     statement is admissible only if the witness is given an opportunity to explain or deny the

     statement and an adverse party is given an opportunity to examine the witness about it, or

     if justice so requires.”). To a reasonable person, the statement that Plaintiff’s narrative is

     “inconsistent” implies that Plaintiff lied to Chris Cuomo on August 2, 2017 when

     Plaintiff appeared in CNN.

            3.      AUGUST 7, 2017

            Folkenflik’s August 7, 2017 online Article and radio broadcast contains three (3)

     defamatory statements: (1) that Fox News had a “role” in “concocting a baseless story”



                                                  13
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 15 of 44 PageID #:
                                   2529



     on the death of Seth Rich; (2) that Fox was involved in a “journalistic scandal” over the

     story; and (3) that Fox “concocted” the story “in order to help President Trump”. These

     statements must be read together with the August 1, 2017 Article and the other statements

     published by Folkenflik through September 19, 2017. The overall “gist” is that Fox

     News and Butowsky worked together, each playing a “role”, to “concoct” a “baseless

     story” that resulted in a journalistic “scandal”.       There is no truth to Folkenflik’s

     statements.

            4.      AUGUST 16, 2017

            Folkenflik’s August 16, 2017 online Article contains two (2) defamatory

     statements. First, Folkenflik accuses Plaintiff of being “The Man Behind The Scenes In

     Fox News’ Discredited Seth Rich Story”.2 Here, Folkenflik falsely states or implies that

     Plaintiff orchestrated a story that was proven to be disreputable or unbelievable.

     [https://www.merriam-webster.com/dictionary/discredit       (definition   of   “discredit”);

     https://dictionary.cambridge.org/dictionary/english/discredited (same)]. The Fox News

     story was never discredited. [Complaint, ¶ 51 fn. 13]. Second, Folkenflik states that

     “Butowsky displays no curiosity about the way Fox’s reporting and his activities affected

     the very people [the Rich Family] he says he sought to help.” (Emphasis added).

     Folkenflik’s statement, explicitly or by implication, accuses Plaintiff of engaging in

     “activities” that caused harm to the Rich Family and that Plaintiff lacked empathy and

     understanding that his actions “affected” the Riches.




            2
                    Folkenflik chose his words very carefully. By referring to Plaintiff as
     “The Man Behind The Scenes”, Folkenflik intended to portray Plaintiff as the “Wizard”
     behind the curtain. Folkenflik wanted his audience to “pay attention” to Plaintiff.

                                                 14
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 16 of 44 PageID #:
                                   2530



            5.      AUGUST 16, 2017 – Twitter

            Not content with publishing an online article, Folkenflik also took to Twitter on

     August 16, 2017 and doubled-down, by stating that Plaintiff was “the financial talking

     head who helped to propel Fox News’ discredited Seth Rich story”. Referring to Plaintiff

     as a “financial talking head” was a direct attack on Plaintiff as a securities professional

     who gives financial advice to clients. This statement directly accuses Plaintiff of aiding

     and abetting the publication of the “discredited” “fake news story”.

            6.      SEPTEMBER 15, 2017

            In his September 15, 2017 online Article, Folkenflik publishes multiple

     defamatory statements about Plaintiff. First, Folkenflik says that a “Dallas investment

     manager and Trump supporter named Ed Butowsky helped to orchestrate the Fox News

     story”, directly implicating Butowsky in a scheme to publish the “baseless”, “fake” and

     “deceptive” story and casting aspersions upon Plaintiff as a registered investment advisor.

     Second, Folkenflik states that “Butowsky fed tips to Wheeler and Zimmerman, the Fox

     reporter, as he sought to link the dead man [Seth Rich] to the leaked emails instead of

     hackers working on behalf of the Russians.” This statement reinforces the theme that

     Plaintiff was the mastermind of the conspiracy. Third, Folkenflik states (falsely) that

     Plaintiff’s actions were “all part of an effort … to defend President Trump” and to

     influence and obstruct a “federal investigation” into the President’s “ties to the Russians”.

     Finally, Folkenflik writes that Plaintiff “blurred lines between benefactor, source, player

     and, possibly, even reporter”.     Folkenflik did not use the “player” to compliment

     Plaintiff’s skills as a football “player”. The word “player” carries a very heavy negative

     connotation. Calling Plaintiff a “player” highlights Folkenflik’s malicious agenda and



                                                  15
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 17 of 44 PageID #:
                                   2531



     extreme bias. “Player” insinuates that Plaintiff was engaged in false and misleading

     practices; that he was “playing” both sides of the deck.

            7.      SEPTEMBER 19, 2017

            On September 19, 2017, Folkenflik referred to Butowsky as “a Dallas investment

     manager and supporter of President Trump’s who worked behind the scenes to try to link

     Rich to the leak of the Democratic emails as a way of deflecting criticism of the

     president”. The “gist” of this statement, and others like it, is that Butowsky lied to

     protect the President. It is a false and especially pernicious accusation.

            8.      FOLKENFLIK’S 2018 AND 2019 REPUBLICATIONS

            The statements in Folkenflik’s 2018 and 2019 republications are false for many

     reasons, including: (1) Wheeler did not report secretly to Plaintiff; (2) Plaintiff did not

     play a “key role” in the “Fox News expose”; (3) The Zimmerman Article was never

     “discredited”; and (4) There was nothing to apologize about or to explain regarding the

     Zimmerman Article, nor was any “punishment” necessary.

            9.      WIDGOR AND WHEELER

            Wigdor and Wheeler statements published while acting in concert with Folkenflik

     are false for the following reasons: (1) Plaintiff did not fabricate any quotes and did not

     conspire with Fox to do so; (2) Plaintiff was not “pushing this Russian hacking

     narrative”; (3) Plaintiff never admitted that he or Zimmerman had lied and inserted

     fabricated quotes into the Article that Wheeler reviewed before publication; (4) Plaintiff

     did not “lure” Wheeler into anything or do anything to deceive or trick Wheeler; (5)

     There are no “emails” or “texts” or “phone calls” or “visits to the White House between

     Ed Butowsky and President Trump”; (6) Plaintiff did not lie in his interview with Chris



                                                  16
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 18 of 44 PageID #:
                                   2532



     Cuomo; (7) “this rich guy, Ed Butowsky”, did not have “another plan in mind and that’s

     why they brought me into this thing”; (8) Plaintiff never lied to Wheeler; (9) There was

     no basis for any “belief” that there was evidence “out there and will prove Rod’s story”;

     (10) Plaintiff did not violate any “broadcasting standards”; (11) Plaintiff did not create or

     collaborate to create “fake news in an attempt at diverting attention away from the

     Russian hacking scandal”; and (11) There was and is no “Seth Rich murder fake news

     case.”

              Additional reasons why the statements are false are contained in paragraphs 24,

     26, 27, 28, 33, 36, 38, 57, 59, 62, 67-167 of Plaintiff’s Second Amended Complaint,

     which are restated and incorporated herein by reference. The truth is that Plaintiff did not

     play the role and did not commit the crimes or take any of the actions that Folkenflik and

     his co-conspirators accused Plaintiff of doing.

              The false statements and defamatory implications injured Plaintiff’s reputation

     because the qualities disparaged by Folkenflik and NPR – Plaintiff’s veracity, honesty,

     integrity, and ethics – are peculiarly valuable to Plaintiff and are absolutely necessary in

     the practice and profession of any registered investment advisor. The false statements

     and defamatory implications ascribe to Plaintiff conduct, characteristics and conditions

     that would adversely affect his fitness to represent clients and to conduct the business of a

     registered investment advisor or wealth manager.           Defendants’ statements caused

     Plaintiff to lose business, to lose standing in his profession, to suffer a permanent

     disruption in his successful investment advisory business, to be shunned by clients and

     friends, and to experience a high degree of pain, mental suffering and distress.




                                                  17
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 19 of 44 PageID #:
                                   2533



            All documents identified in Plaintiff’s Second Amended Complaint and all

     documents produced by the parties and third-parties in discovery support Plaintiff’s

     contention that Folkenflik/Wigdor’s statements are false and/or carry a defamatory

     implication.

            Persons with knowledge of the falsehoods and false implications are identified in

     Plaintiff’s Rule 26 Disclosures.




         INTERROGATORY NO. 2:

         To the extent that you contend that the Reports at Issue contain a fa lse and defamatory implication,

         identify each and every implication that you allege is fa lse and defamed you, and for each

         implication:

            a) identify the specific statements and images in the Reports at Issue that you allege give rise
               to the implication;

            b) explain specifica lly what is false about the implication;

            c) explain what you contend the truth is;

            d) explain specifically how the implication injured your reputation;

            e) identify all facts that supp011 your contention that the implication is false;

            f)   identify all documents that support your contention that the implication is fa lse; and

            g) identify all persons and entities with knowledge regarding the truth or falsity of the
               implication.


            ANSWER:                      See Answer to interrogatory no. 1.




         INTERROGATORY NO. 3:

         Identify all public appearances You made from July 10, 201 6 until the present time, including but

         not limited to social media, online interviews, and television in which the murder of Seth Rich or

         the DNC Email Leak was discussed.




                                                          18
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 20 of 44 PageID #:
                                   2534



             ANSWER:                   Objection – vague, overbroad and unreasonable.

             Except when he was hospitalized, Plaintiff has appeared in public virtually every

     day since July 10, 2016. Subject to the foregoing objections, and relying on Rule 33,

     Plaintiff states that the answer to this interrogatory may be ascertained from a review of

     the tweets/retweets/posts on Plaintiff’s Twitter homepage, including hyperlinks,

     [https://twitter.com/EdButowsky?ref_src=twsrc%5Egoogle%7Ctwcamp%5Eserp%7Ctw

     gr%5Eauthor] and any posts about these subjects that appear on Plaintiff’s Facebook,

     [https://www.facebook.com/pg/ebutowskypub/posts/?ref=page_internal].                    Plaintiff also

     appeared in the following videos:

             https://www.youtube.com/watch?v=c_g59wv42xA;

             https://www.youtube.com/watch?v=rbqo2Uldkyk;

             https://www.youtube.com/watch?v=7qtkKX5HflM&list=PLgGqpL05641Ej8LkN

     3P_b_F4g7b7-fFm7;

             https://www.youtube.com/watch?v=s11Zzt00o-g;

             https://www.youtube.com/watch?v=KrtSGGklGmM;

             https://www.youtube.com/watch?v=yWUFJWHFDQo;

             https://www.youtube.com/watch?v=2yt7CKF5tBw.




        INTERROGATORY NO. 4:

        Identify all individuals with whom you have spoken about Your concerns about Your reputation

        ancVor reputation management issues in response to publications at issue in this lawsuit.



             ANSWER:                   Objection – attorney-client privilege.




                                                       19
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 21 of 44 PageID #:
                                   2535



             Subject to the following objections, Plaintiff has spoken about his concerns about

     his reputation and/or reputation management issues with the following individuals:

             Douglas H. Wigdor (“Wigdor”);
             Folkenflik;
             Malia Zimmerman (“Zimmerman”);
             Plaintiff’s wife and children.




        INTERROGATORY NO. 5:

        Identify all individuals with whom you have spoken regarding the subj ect matter of this lawsuit.



             ANSWER:                   Objection – attorney-client privilege.

             Subject to the following objections, Plaintiff has spoken to the following

     individuals regarding the subject matter of this lawsuit:

             Zimmerman;
             Plaintiff’s wife and children;
             Various reporters for articles published on and after June 21, 2018.




        INTERROGATORY NO. 6:

        Identify the " friend" referenced in a May 19, 20 17 conversation between You and Rod Wheeler

        reproduced in part in Defendants' First Request fo r Admission Number 36.


             ANSWER:                   Plaintiff cannot recall the name.




        INTERROGATORY NO. 7:

        Identify all mobile phone numbers and mobile phone service providers with which You had an

        account during the relevant time period and the date ranges in which you had those accounts.




                                                       20
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 22 of 44 PageID #:
                                   2536



             ANSWER:                    What is the “relevant time period”?             Plaintiff’s mobile

     number is 972-897-0197.




        INTERROGATORY NO. 8:

        Identify every individual who has stopped using your financial services as a result of Defendants '

        allegedly defamatory statements.


             ANSWER:                    Plaintiff will supply a complete list of all individuals who

     have stopped using his financial services as a result of Defendants’ defamatory

     statements.



        INTERROGATORY NO. 9:

        Identify all economic and non-economic damages and/or loses you believe you sustained as a

        direct result of Defendants' alleged conduct, including a detailed description of all injuries you

        sustained, including their nature, extent and duration.


             ANSWER:                    Plaintiff has sustained the following damages and loss as a

     direct result of Defendants’ conduct:

             A.       Loss or Injury to Business – $45,000,000.00 in lost clients and business

     and injury to Plaintiff’s good will and business reputation;

             B.       Presumed Damages – $10,000,000.00 as a result of the Defendants’

     defamation per se.

             C.       Actual Damages:




                                                         21
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 23 of 44 PageID #:
                                   2537



                      ●       Insult – including pain, embarrassment, humiliation, and mental

     suffering – $10,000,000.00.             The impact of Defendants’ false and defamatory

     statements is described in detail in paragraphs 11, 65, 180, 183, 196-197 of the Second

     Amended Complaint, which are restated and incorporated herein by reference.

                      ●       Injury to Reputation – in the amount of $10,000,000.00.

            D.        Prejudgment Interest – per Texas law, interest on the principal sum

     awarded by the Jury from August 1, 2017 until the date Judgment is entered at the rate of

     five percent (5%) per annum.

            E.        Punitive Damages – in the amount of $16,500,000.00.

            F.        Costs – in the sum of $400, including filing fees and fees incurred for

     service of process.

            Plaintiff will supplement his answer to the above interrogatory as discovery

     continues.




        INTERROGATORY NO. 10:

        Identify all businesses You own, have owned, or had an ownership interest in since leaving Morgan

        Stanley in 2002 .



            ANSWER:                    Objection – relevance; overbroad.

            Subject to the foregoing objections, Plaintiff is an owner of Chapwood

     Investments,           4965        Preston         Park          Boulevard,          Suite         100

     Plano, Texas 75093, (972) 865-2225. [https://www.linkedin.com/in/edbutowsky/;

     https://chapwoodinvestments.com/].



                                                       22
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 24 of 44 PageID #:
                                   2538



        INTERROGATORY NO. 11:

        Identify all involvement You have had with the Republican party or any related entities, including

        affi liate or sub sidiary organizations, fro m 1987 to present.



            ANSWER:                      Objection       –        vague;   relevance   and   proportionality;

     overbroad; unduly burdensome given the needs of the case.




       INTERROGATORY NO. 12:

       Identify all lawsuits in which You have been a party since January 1, 20 10.


            ANSWER:                      Objection – relevance.

            Subject to the following objections, see PACER.




        INTERROGATORY NO. 13:

        Identify all settlement agreements, releases, covenants not to sue, or drafts thereof, whether

        proposed or executed, to which You have been a patty since January 1, 201 0.


            ANSWER:                      Objection – relevance; overbroad; privileged/confidential.




                                                             23
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 25 of 44 PageID #:
                                   2539



                    Response to Second Request for Production of Documents

            Instead of proceeding sequentially, Defendants’ second request for production of

     documents begins with “Request For Production No. 1”.                           Plaintiff will follow

     Defendant’s format.

            Responding to each numbered Request, Plaintiff states as follows:

        REQUEST FOR PRODUCTION NO . 1:

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings , voicemail, and text messages, that establish the falsity of statements identified

        in response to Defendants' Interrogatories 1 and 2.


            RESPONSE:                   All documents will be produced.




       REQUEST FOR PRODUCTION NO . 2:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages , constituting or reflecting communications

       between You or Rod Wheeler on the one hand, and Peter Newsham on the other.


            RESPONSE:                   None.




        REQUEST FOR PRODUCTION NO . 3:

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings, voicemail, and text messages, constituting or reflecting communications

        between You or Rod Wheeler on the one hand, and Donna Brazile on the other.


            RESPONSE:                   Plaintiff sent Donna Brazile some direct messages, but got

     no response. If Plaintiff can find the direct messages, they will be produced.


                                                        24
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 26 of 44 PageID #:
                                   2540




       REQUEST FOR PRODUCTION NO . 4:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages , constituting or reflecting communications

       between You on the one hand, and anyone in Fox Legal Department on the other, including but

       not limited to Gerson Zweifach.


            RESPONSE:                    Objection – relevance; scope; FRE 408.

            Subject to the foregoing objections, Plaintiff will produce all documents that

     constitute or reflect communications with the Fox Legal Department relating to the

     Zimmerman Article (defined in Plaintiff’s Second Amended Complaint) and the Wheeler

     Lawsuit.




        REQUEST FOR PRODUCTION NO. 5:

        Copies of all Facebook posts and direct messages sent or received by You from July 10, 2016 to

        present relating to: President Donald Trump; the Trump Administration; the Seth Rich murder or

        the media ' s reporting thereof; the DNC Email Leak; Fox News Network and any of its affiliates
        or subsidiaries ; Malia Zimmennan; Rod Wheeler; Julian Assange; Ellen Ratner; Brad Bauman;

        Jack Burkman; Joel, Mary or Aaron Rich; WikiLeaks; the Rich Lawsuit, its subject matter, or any

        parties thereto; or this lawsuit, its subject matter, or any parties thereto.


            RESPONSE:                    Objection – relevance; overbroad; unreasonable and unduly

     burdensome.

            Subject to the foregoing objections, Plaintiff states that his Facebook posts are a

     matter of public record.          He has had no direct message communications with the




                                                          25
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 27 of 44 PageID #:
                                   2541



     President or the Trump Administration or any of the identified persons relating to the

     people and/or evets referred to in the request.



        REQUEST FOR PRODUCTION NO. 6:

        Copies of all social media posts and messages sent or received on the social media platfonn

        NextDoor.


             RESPONSE:                 Objection – relevance.

             Subject to the foregoing objection, there was one post. Plaintiff was in the

     hospital. He and his wife were looking for help. Plaintiff will look for the post, and

     produce it if it is located.



        REQUEST FOR PRODUCTION NO. 7:

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings, voicemail, and text messages, constituting or reflecting c01mnunications relating

        to the murder of Seth Rich or the DNC Email Leak.


             RESPONSE:                 All documents will be produced.




        REQUEST FOR PRODUCTION NO. 8:

        All documents, including correspondence, electronically stored info rmation, emails, video and

        audio recordings, voicemail, and text messages, constituting or reflecting communications relating

        to Julian Assange and/or WikiLeaks.


             RESPONSE:                 All documents will be produced.




                                                        26
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 28 of 44 PageID #:
                                   2542



       REQUEST FOR PRODUCTION NO . 9:

       All documents, including correspondence, electronically stored information, emails, video and

       audio    recordings,    voicemail,     and   text    messages,    related    to    the   domains

       debunkingrodwheelersclaims.net and debunkingrodwheelersclaims.com.


            RESPONSE:                 None.



       REQUEST FOR PRODUCTION NO. 10:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages, relating to any actual or proposed book publishing

       or movie deals to which You are a party from December 1987 to present.


            RESPONSE:                 Objection – relevance; overbroad.




       REQUEST FOR PRODUCTION NO. 11:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages, constituting or reflecting communications

       between You, on the one hand, and Lara Logan on the other from March 2008 to present.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.



       REQUEST FOR PRODUCTION NO . 12:

       All documents, including correspondence, electronically stored information, email s, video and

       audio recordings, voicemail, and text messages, constituting or reflecting communications

       bet\veen You, on the one hand, and Joseph Burkett on the other from March 2008 to present.




                                                      27
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 29 of 44 PageID #:
                                   2543



            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.



        REQUEST FOR PRODUCTION NO. 13 :

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings, voicemail, and text messages, constituting or reflecting communications

        between You on the one hand, and the company Shadowbox or any of its principals, employees,

        or agents, including but not limited to Trevor Fitzgibbon, Manuel Chavez (a/k/a Defango ), Thomas

        Shoenberger (a/k/a Thomas St. Gennain), and Beth Blackbum, including all documents refl ecting

        any expenses incurred or payments made, including cryptocurrency payments, for services

        rendered by Shadowbox .


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.




        REQUEST FOR PRODUCTION NO. 14:

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings, voicemail, and text messages, constituting or reflecting communications

        between You on the one hand, and the company Silent Partner or Silent Partner IO or any of its

        employees or principals, including all documents reflecting any expenses incurred or payments

        made, including cryptocurrency payments, for serv ices rendered by Silent Partner.



            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.




                                                       28
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 30 of 44 PageID #:
                                   2544



       REQUEST FOR PRODUCTION NO. 15:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages, constituting or reflecting conununications

       between You on the one hand, and Manuel Chavez (a/k/a Defango), including all documents

       reflecting any expenses incurred or payments made, including cryptocurrency payments, for

       services rendered by Mr. Chavez and any meetings you participated in with Manuel Chavez (a/k/a

       Defango).


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.



       REQUEST FOR PRODUCTION NO. 16:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, periscopes, voicemail, and text messages, constituting or reflecting

       communications between You on the one hand, and the company America First Media or any of

       its employees or principals, including but not limited to Matt Couch, Josh Flippo, or Bill Pierce,

       including all documents reflecting any expenses incurred, contributions, donations, or payments

       made, including cryptocurrency payments, by You to America First Media and any meetings you

       participated in with America First Media or any of its employees or principals.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.




                                                      29
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 31 of 44 PageID #:
                                   2545



       REQUEST FOR PRODUCTION NO. 17:

       All documents, including correspondence, electronically stored info rmation, emails, video and

       audio recordings, voicemail, and text messages, relating to or refl ecting a meeting on or about

       September 19-20, 2017, in which the Rich Family, the DNC Email Leak, the death of Seth Rich,

       or any of Defendants was discussed.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.




       REQUEST FOR PRODUCTION NO. 18:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages, constituting or reflecting communications

       between You on the one hand, and Admiral James A. Lyons related to the death of Seth Rich or

       the source of the DNC Email Leak, including but not limited to any written commentary authored

       by You on behalf of Admiral Lyons.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.




       REQUEST FOR PRODUCTION NO. 19:

       All written c01mnentaiy, whether published or unpubli shed, relating to the subject matter of this

       lawsuit, the Rich Lawsuit, the DNC Email Leak, or the murder of Seth Rich, including commentary

       written anonymously, under the names of other individuals, or under   110111s   de p lume, aliases , or

       assumed names.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.

                                                      30
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 32 of 44 PageID #:
                                   2546



       REQUEST FOR PRODUCTION NO. 20:

       All documents relating to the op-ed entitled "More cover-up qu estions: The curious murder of Seth

       Rich poses questions that just won' t stay under the official rug," by Adm. James Lyons (Ret. ),

       published in the Washington Times on March 1, 2018 online and March 2, 201 8 in its print ed itions.



            RESPONSE:                  None.




       REQUEST FOR PRODUCTION NO. 21:

       All FINRA documents, records, or conununications related to your registration as a broker/dealer

       since December 1987.


            RESPONSE:                  Objection – relevance and proportionality; overbroad;

     unduly burdensome.

            Subject      to    the    foregoing      objections,      see    FINRA        Broker      Check.

     [https://brokercheck.finra.org/individual/summary/1660615].




        REQUEST FOR PRODUCTION NO. 22:

        Documents sufficient to identify all businesses You own or have owned since Your departure fro m

        Morgan Stanley in 2002 .


            RESPONSE:                  Objection – relevance and proportionality; overbroad;

     unduly burdensome.




                                                       31
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 33 of 44 PageID #:
                                   2547



        REQUEST FOR PRODUCTION NO. 23 :

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings, voicemail, and text messages, constituting or reflecting an April 28, 2017

        meeting between You on the one hand, and your "friend who at the time worked in a high-level

        intelligence position for the executive branch," which you referenced in a September 16, 2019

        Declaration in support of a Motion for Partial Summary Judgment in Clevenger v. Dep 't ofJustice,

        No. l:1 8-cv-0 1568-LB (E.D.N.Y. Mar. 14, 20 18) (Dkt. No. 32-1).


              RESPONSE:                None.



        REQUEST FOR PRODUCTION NO. 24:

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings, voicemail, and text messages, constituting or reflecting c01mnunications

        bet\veen You on the one hand, and the "fri end" referenced in a May 19, 2017 conversation between

        You and Rod Wheeler that is transcribed in part in Defendants' First Requests for Admission No.

        36.


              RESPONSE:                None.




        REQUEST FOR PRODUCTION NO. 25:

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings, voicemail, and text messages, constituting or reflecting communications

        between You or Rod Wheeler on the one hand, and Ellen Ratner on the other.


              RESPONSE:                Objection – overbroad.

              Subject to the foregoing objections, all documents relating to the subject matter of

     this case will be produced.


                                                       32
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 34 of 44 PageID #:
                                   2548



       REQUEST FOR PRODUCTION NO. 26:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages, relating to Ellen Ratner and her conversation(s)

       with Julian Assange and/or WikiLeaks about the DNC Emai l Leak, Seth Rich, Aaron Rich and/or

       the Mueller Report.


            RESPONSE:                 See      https://www.youtube.com/watch?v=0M3Z4eE6cJA

     and https://twitter.com/edbutowsky/status/1152947320520085505?lang=en.




       REQUEST FOR PRODUCTION NO. 27:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages, constituting or reflecting all appearances or

       interviews by You on The Young Turks broadcasts, podcasts or other programs.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.




        REQUEST FOR PRODUCTION NO. 28 :

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings, voicemail, and text messages, constituting or reflecting communications in

        which You reference Benghazi, the "birther" conspiracy relating to the birthplace of fom1er

        President Barack Obama, the Seth Rich murder conspiracy, or Aaron Rich' s involvement in the

        DNC Email Leak from January 1, 2008 to present.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.




                                                      33
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 35 of 44 PageID #:
                                   2549



       REQUEST FOR PRODUCTION NO . 29:

       All in fonnation from the apps Phone View (referenced in an August 14, 2017 conversation

       between You and David Folkenflik), Signal, or any similar apps constituting, reflecting, or

       recording calls, texts, or other communications between You, on the one hand, and Rod Wheeler,

       Malia Zimmennan, or any Fox News employees on the other.


            RESPONSE:                  None.



       REQUEST FOR PRODUCTION NO. 30:

       All documents, including correspondence, electronically stored information, email s, video and

       audio recordings, voicemail, and text messages, constituting or reflecting threats against You or

       your family from August 1, 201 7 to present.


            RESPONSE:                  All documents will be produced.




       RE QUEST FOR PRODUCTION NO. 31 :

       Documents sufficient to identify all payments made by You for security services fo r You or any

       member of Your family from August 1, 201 7 to present.


            RESPONSE:                  None.




       REQUEST FOR PRODUCTION NO. 32:

       Any actual or proposed agreements (whether signed or unsigned) between You and anyone,

       including but not limited to Fox News, 21st Century Fox, the Rich family, Doug Wigdor, or Rod

       Wheeler, that relate to the murder of Seth Rich, Fox News ' repmting on it, the allegations in the

       Wheeler Lawsuit, the allegations in the Rich Lawsuit, or the allegations in this lawsuit.




                                                       34
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 36 of 44 PageID #:
                                   2550



             RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome; privileged and confidential.




        REQUEST FOR PRODUCTION NO. 33 :

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings, voicemail, and text messages, constituting or reflecting communications

        between You on the one hand, and Doug Wigdor or his representative on the other.



             RESPONSE:                 All documents will be produced.




        REQUEST FOR PRODUCTION NO. 34:

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings, voicemail, and text messages, constituting or reflecting communications

        between You on the one hand, and Rod Wheeler or his representative on the other.


             RESPONSE:                 All documents will be produced.




        REQUEST FOR PRODUCTION NO. 35:

        All documents, including correspondence, electronically stored information, emails, video and

        audio recordings, voicemail, and text messages, constituting or refle cting co1mnunications relating

        to the Zimmennan Article, including any and all drafts of the Zinunemrnn Article You received

        prior to publication.


             RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.




                                                        35
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 37 of 44 PageID #:
                                   2551



       REQUEST FOR PRODUCTION NO. 36:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages, constituting or reflecting communications

       between You on the one hand, and Bill Shine or his representative on the other.


            RESPONSE:                 None.




       REQUEST FOR PRODUCTION NO. 37:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages, constituting or reflecting communications

       between You on the one hand, and Adam Housley or his representative on the other.


            RESPONSE:                 All documents will be produced.




       REQUEST FOR PRODUCTION NO. 38:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages, evidencing Your contention that Adam Housley

       introduced Rod Wheeler to Malia Zimmerman.


            RESPONSE:                 None. Plaintiff expects this evidence will be produced by

     Fox.



       REQUEST FOR PRODUCTION NO. 39:

       Documents sufficient to identify all college and post-graduate educational degrees You obtained.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

     unduly burdensome.

                                                      36
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 38 of 44 PageID #:
                                   2552



        REQUEST FOR PRODUCTION NO. 40 :

        Documents sufficient to identify all interviews and public appearances in which You participated

        from December 1987 to present.


             RESPONSE:                  Objection – relevance and proportionality; overbroad;

     unduly burdensome.




       REQUEST FOR PRODUCTION NO. 41 :

       Any and all documents that you intend to use to support your claim fo r attorney's fees , including

        but not limited to, any formal agreements for services, billing records, or receipts of payment.


             RESPONSE:                  All documents will be produced subject to the terms of the

     Stipulated Protective Order.



        RE QUEST FOR PRODUCTION NO . 42:

        All documents and discovery responses (including deposition transcripts) You have produced in

        the Rich Lawsuit.


             RESPONSE:                  Objection – relevance and proportionality; overbroad;

     unduly burdensome.




        REQUEST FOR PRODUCTION NO. 43 :

        All documents and discovery responses (including deposition transcripts) You have produced in

        Aaron Rich v. Butowsky, et al. , Civil Action No. l:1 8-cv-681 (RJL) filed in the United States

        District Court for the District of Columbia.




                                                         37
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 39 of 44 PageID #:
                                   2553



            RESPONSE:                  Objection – relevance and proportionality; overbroad;

     unduly burdensome.




       REQUEST FOR PRODUCTION NO. 44 :

       All documents evidencing Schwab' s removal of Your businesses, including Chapwood

       Investments, from its platfo rm; the reasons given for the removal; and the resulting losses caused

       by the removal.


            RESPONSE:                  All documents will be produced.




        REQUEST FOR PRODUCTION NO . 45:

        All documents and discovery responses (including deposition transcripts) You have produced or

        received inButowsky, et al. v. Charles Schwab C01 p orafio11, et al. , Case No. 4: l 8-cv-00548-ALM-

        KPJ filed in the United States District Court fo r the Eastern District of Texas Shennan Division

        Arbitration.


            RESPONSE:                  None except for pleadings. See PACER for copies.




                                                        38
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 40 of 44 PageID #:
                                   2554



                            Response to Second Request for Admissions

            Instead of proceeding sequentially, Defendants’ second request for admissions

     begins with “Request For Admission No. 1”. Plaintiff will follow Defendant’s format.

            Responding to each numbered Request, Plaintiff states as follows:

       REQUEST FOR ADMISSION NO. 1:

       Admit that the document attached hereto as Exhibit A is a trne and correct copy of the Department
       of Justice' s Report On The Investigation Into Russian Inte1ference In The 2016 Presidential
       Election , submitted by Special Counsel Robert S. Mueller, III (the "Mueller Report").


            RESPONSE:                 Denied. No Exhibit A was attached to the request.




       REQUEST FOR ADMISSION NO. 2:

       Admit that the Mueller Report identified Russia and/or Russian operatives as the source of leaked
       emails from the Democratic National Committee to WikiLeaks.


            RESPONSE:                 Denied. No Exhibit A was attached to the request.




       RE QUEST FOR ADMISSION NO. 3:

       Admit that the findings of the Mueller Report are trne and conect.


            RESPONSE:                 Denied. No Exhibit A was attached to the request.




       REQUEST FOR ADMISSION NO. 4:

       Admit that you received or reviewed drafts of the Zimmem1an Article prior to its publication.


            RESPONSE:                 Admitted.




                                                      39
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 41 of 44 PageID #:
                                   2555



       REQUEST FOR ADMISSION NO. 5:

       Admit that you know who controls, operates and/or maintains the website "Debunking Rod
       Wheeler's Claims," located at the domains www.debunkingrodwheelersclaims.com and/or
       www.debunkingrodwheelersclaims.net (the "Debunking Rod Wheeler Sites").


            RESPONSE:                Unknown.




       RE QUEST FOR ADMISSION NO. 6:

      Admit that you have been involved in the creation, operation and/or maintenance of the
      Debunking Rod Wheeler Sites.


            RESPONSE:                Denied.




       REQUEST FOR ADMISSION NO. 7:

       Admit that you have contributed material or information that subsequently appeared on the
       Debunking Rod Wheeler Sites.


            RESPONSE:                Denied.




       RE QUEST FOR ADMISSION NO. 8:

       Admit that you have communicated with the person or persons responsible for the creation,
       operation and/or maintenance of the Debunking Rod Wheeler Sites.


            RESPONSE:                Unknown.




       RE QUEST FOR ADMISSION NO. 9:

       Admit that you entered into a settlement agreement and/or a covenant not to sue Fox News, LLC
       or any of its affiliates or subsidiaries regarding any claims in the Rich Lawsuit, the Wheeler
       Lawsuit, or any actual or threatened litigation arising from the facts of those cases.



                                                     40
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 42 of 44 PageID #:
                                   2556



            RESPONSE:                Objection – privileged.




        REQUEST FOR ADMISSION NO. 10:

        Admit that you signed an agreement to settle claims in the Wheeler Lawsuit.


            RESPONSE:                Objection – privileged.



                                         Reservation of Rights

            Plaintiff reserves the right to amend and/or supplement his Objections and

     Responses to Defendants’ Second Discovery Requests upon review of responsive

     documents from Defendants and third-parties.



     DATED:          November 9, 2019



                                  Signature of Counsel on Next Page




                                                     41
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 43 of 44 PageID #:
                                   2557



                            ED BUTOWSKY,
                            In his Individual and Professional Capacities



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:      (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net
                                   (Admitted Pro Hac Vice)

                                   Ty Clevenger, Esquire
                                   Texas Bar No. 24034380
                                   P.O. Box 20753
                                   Brooklyn, NY 11202-0753
                                   (979) 985-5289
                                   (979) 530-9523 (Fax)
                                   Email: tyclevenger@yahoo.com

                                   Counsel for the Plaintiff




                                          42
Case 4:18-cv-00442-ALM-CMC Document 85-18 Filed 01/13/20 Page 44 of 44 PageID #:
                                   2558



                                CERTIFICATE OF SERVICE

            I hereby certify that on November 9, 2019 a copy of the foregoing was emailed in

     PDF to counsel for the Defendants:

            Laura.Prather@haynesboone.com;

            Thomas.Williams@haynesboone.com.




                                 By:      /s/ Steven S. Biss
                                          Steven S. Biss (VSB # 32972)
                                          300 West Main Street, Suite 102
                                          Charlottesville, Virginia 22903
                                          Telephone:      (804) 501-8272
                                          Facsimile:      (202) 318-4098
                                          Email:          stevenbiss@earthlink.net
                                          (Admitted Pro Hac Vice)

                                          Ty Clevenger, Esquire
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, NY 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (Fax)
                                          Email: tyclevenger@yahoo.com

                                          Counsel for the Plaintiff




                                                43
